Lumpkin, C. J.
[1.] We think the evidence fully warranted the first charge made by the Court. It is not made on an assumed state of facts. But the inference is legitimately drawn from the circumstances, that a bargain was made between the prisoner and the boy Lewis, for the latter to take the property and bring it to him.
[2.] Was not the testimony sufficient to show a wrongful and fraudulent taking, and the intention of prisoner to steal the property? Why not make the trade in open day, and in tli© presence of Cleaves, if honestly made with Lewis ? Did the prisoner believe that the horse and mule belonged to Lewis ? Did he not know that they were the.property of the employer ?
[3.] In reply to the argument that there was no evidence that the prosecutor was deprived of the possession, it is answered that it was removed from his lot and carried to some distance, in the early part of the night, and found in the possession of the prisoner, and that he was making arrangements to do something more, by substituting Cleaves’ mule in the place of his own, by harnessing him to his buggy.
[4] The charge of the Court was right, and the jury found in conformity therewith, instead of contrary to it. It was not merely an attempt to commit a larceny, but that attempt was consummated, as is shown by the proof offered. This is the old case of setting a trap to catch a thief, and succeeding in doing it.
Judgment affirmed.